          Case 4:19-cv-03530 Document 1 Filed on 09/18/19 in TXSD Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS


 BEE CREEK PHOTOGRAPHY,

                                   Plaintiff,                    Docket No. 4:19-cv-3530

           - against -                                           JURY TRIAL DEMANDED

 ADVANCE PAIN MANAGEMENT, PLLC

                                   Defendant.


                                            COMPLAINT

          Plaintiff Bee Creek Photography (“Bee Creek Photography” or “Plaintiff”) by and

through its undersigned counsel, as and for its Complaint against Defendant Advance Pain

Management, PLLC (“Advance Pain” or “Defendant”) hereby alleges as follows:

                                    NATURE OF THE ACTION

          1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of an aerial panoramic

photograph of the city of Houston, Texas, owned and registered by Bee Creek Photography, a

Texas based commercial photography studio. Accordingly, Bee Creek Photography seeks

monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101

et seq.

                                   JURISDICTION AND VENUE

          2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
      Case 4:19-cv-03530 Document 1 Filed on 09/18/19 in TXSD Page 2 of 6



       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in Texas.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                            PARTIES

       5.      Bee Creek Photography is a commercial photography studio specializing in high

quality image prints for editorial, architectural and commercial usage having a usual place of

business at 21003 West Lakeshore Drive, Spicewood, Texas 78669.

       6.      Upon information and belief, Advance Pain is a professional limited liability

company organized and existing under the laws of the State of Texas with a place of business at

220 East Medical Center Blvd, Webster, Texas 77598. Upon information and belief Advance

Pain is registered with the Texas Department of State Division of Corporations to do business in

the State of Texas. At all times material, hereto, Advance Pain has owned and operated a website

at the URL: www.APMClinic.com (the “Website”).

                                   STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Tod Grubbs, the owner and employee of Bee Creek Photography, photographed

an aerial panoramic view of the city of Houston, Texas (the “Photograph”). A true and correct

copy of the Photograph is attached hereto as Exhibit A.

       8.      Grubbs added a watermark onto the Photograph stating

“BeeCreekPhotography.com. See Exhibit A.

       9.      Bee Creek Photography has at all times been the sole owner of all right, title and

interest in and to the Photograph, including the copyright thereto.
          Case 4:19-cv-03530 Document 1 Filed on 09/18/19 in TXSD Page 3 of 6



          10.   The Photograph was registered with the United States Copyright Office and was

given registration number VAu 1-259-726.

          B.    Defendant’s Infringing Activities

          11.   Advance Pain copied the Photograph and placed on the banner of its Website.

See: www.APMClinic.com. A screenshot of the Photograph on the Website is attached hereto as

Exhibit B.

          12.   Advance Pain did not license the Photograph from Plaintiff for its Website, nor

did Advance Pain have Plaintiff’s permission or consent to publish the Photograph on its

Website.

                            FIRST CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

          13.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

          14.   Advance Pain infringed Plaintiff’s copyright in the Photograph by reproducing

and publicly displaying the Photograph on the Website. Advance Pain is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          15.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          16.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.
      Case 4:19-cv-03530 Document 1 Filed on 09/18/19 in TXSD Page 4 of 6



       17.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

       18.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       19.     Plaintiff further is entitled to its attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

       20.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-19 above.

       21.     Upon information and belief, on its Website, Defendant cropped out Plaintiff’s

watermark.

       22.     Upon information and belief, intentionally and knowingly removed copyright

management information identifying Plaintiff as the photographer of the Photograph.

       23.     The conduct of Advance Pain violates 17 U.S.C. § 1202(b).

       24.     Upon information and belief, Advance Pain’s falsification, removal and/or

alteration of the aforementioned copyright management information was made without the

knowledge or consent of Plaintiff.

       25.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Advance Pain intentionally, knowingly and

with the intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright

in the Photograph. Advance Pain also knew, or should have known, that such falsification,
      Case 4:19-cv-03530 Document 1 Filed on 09/18/19 in TXSD Page 5 of 6



alteration and/or removal of said copyright management information would induce, enable,

facilitate, or conceal their infringement of Plaintiff’s copyright in the Photograph.

       26.     As a result of the wrongful conduct of Advance Pain as alleged herein, Plaintiff is

entitled to recover from Advance Pain the damages, that he sustained and will sustain, and any

gains, profits and advantages obtained by Advance Pain because of their violations of 17 U.S.C.

§ 1202, including attorney’s fees and costs.

       27.     Alternatively, Plaintiff may elect to recover from Advance Pain statutory damages

pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation

of 17 U.S.C. § 1202.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Advance Pain be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      The Defendant Advance Pain be adjudged to have falsified, removed and/or

               altered copyright management information in violation of 17 U.S.C. § 1202.

       3.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

               profits, gains or advantages of any kind attributable to Defendant’s infringement

               of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       4.      That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

               a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

               kind attributable to Defendant’s falsification, removal and/or alteration of

               copyright management information; or b) alternatively, statutory damages of at
      Case 4:19-cv-03530 Document 1 Filed on 09/18/19 in TXSD Page 6 of 6



              least $2,500 and up to $ 25,000 for each instance of false copyright management

              information and/or removal or alteration of copyright management information

              committed by Defendant pursuant to 17 U.S.C. § 1203(c);

       5.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       6.     That Plaintiff be awarded its costs, expenses and attorneys’ fees pursuant to 17

              U.S.C. § 505;

       7.     That Plaintiff be awarded its costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 1203(b);

       8.     That Plaintiff be awarded pre-judgment interest; and

       9.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       September 18, 2019
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                            Richard Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                   Attorneys for Plaintiff Bee Creek Photography
